Case 2:17-cv-10110-SDW-LDW Document 44 Filed 01/15/20 Page 1 of 2 PageID: 163

                       IAWRENCE N. IAVIGNE, ESQ., L.L.C.
                                           2444 Morris Avenue, Suite 206
                                              Union, New Jersey 07083
                                             Telephone (908) 687-7750
                                               Telefax (908) 687-7752
                                         E-Mail: Larry@LNLavigneLaw.com
                                            Website: LNLavigneLaw.com
     Lawrence N. Lavigne*                                                      *Certified by the New Jersey
       Admitted in NJ. & N.Y                                                      Supreme Court as a
                                                                                   Civil Trial Attorney
      Jignesh J. Shah
          Of Counsel
                                                   January 15, 2020

 ViaECF
 The Hon. Leda Dunn Wettre, USMJ
 United States District Court for the District of New Jersey
 MLK Jr. Fed Bldg & Courthouse
 50 Walnut Street
 Newark, New Jersey 07102

            Re: Henderson v NY Jets
                Civ Action No. 2:17-101 lO(SDW)(LDW)

 Dear Magistrate, Wettre:

            The undersigned represents Plaintiff in the above-referenced matter. We write this letter
 with our adversaries' consent to request that the current deadline of January 31, 2020 to complete
 expert witness depositions be extended to March 4, 2020.
            The depositions of Plaintiffs expert witnesses are scheduled for today and January 24,
 2020.       We had originally scheduled Plaintiffs expert witness Michael Lombardi' deposition for
 January 17, 2020 however, his wife has a medical procedure scheduled for that day. We have
 rescheduled the deposition for January 24, 2020.
            We had scheduled Defendant's expert witness expert witness 1 for January 22, 2020.
 However, upon rescheduling Mr. Lombardi's deposition, Mr. Saravay requested and I agreed
 that Defendant's expert, Mr. Curran, should be rescheduled for some time after Lombardi. Mr.
 Curran is next available on March 4, 2020. Therefore, we ask that the deadline be extended to
 that date.
            We plan to proceed with the settlement conference before Your Honor on February 6,
 2020 in any event.




 1
     We are only taking the deposition of one of the two experts.



                  Monmouth County Office: 710 Tennent Road, Suite 101 • Manalapan, NJ 07726
   Case 2:17-cv-10110-SDW-LDW Document 44 Filed 01/15/20 Page 2 of 2 PageID: 164
LAWRENCE N. LAVIGNE, ESQ., L.L.C.

            As Mr. Saravay is in my office for the Dr. Abram's deposition, I have asked him to
    counter-sign this letter.




    Your Honor's consideration is greatly appreciated.




    I have read and concur with this letter:


    Sign~
      am aravay


    CC: Adam Saravay, Esq. (by ECF)
